DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM OBJECTION:
Regarding claims 1 and 6, the applicant recites methods for executing program code, but does not recite any structure executing the program code in the language. It is recommended to the applicant to add hardware structure in the claims executing the method steps.  Corrective action is required. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/22/2021, with respect to statutory eligibility (under the abstract idea rejection) of claims 1-5 have been fully considered and are persuasive.  However, applicant has not addressed or amended the claims to overcome the other 101 rejection, therefor the 35 U.S.C 101 rejection of claims 1-3 are withdrawn but the remaining 35 U.S.C. 101 rejection of claims 4-5 remains. 
Applicant's arguments filed 2/22/2021 pertaining to a general statement stating the claims have been amended to over the U.S.C. 112(b) have been fully considered but they are not persuasive as the claim amendments did not address or fix the previous rejections. 
Applicant’s arguments, see remarks, filed 2/22/2021, with respect to claims over prior art of claim have been fully considered and are persuasive.  Therefore the 35 U.S.C 102/103 rejection of claims 1-5 are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 4, the claim recite(s) the limitation computer program product which may be interpreted as a signal or carrier wave.  This does not fall under one of the four statutory categories.  It is recommended that applicant use language such as: non-transitory computer readable medium, computer readable storage device, physical storage device, or computer readable medium not including a signal.
Dependent claim(s) 5 is/are rejected for the same reasons as they do not cure the deficiency of the independent claim(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 4 and 6, the applicant recites “by rewriting them in an equivalent sequence,” which is indefinite as it is unclear whether the applicant is referring back to the parts or the units. Corrective action is required. 
Regarding claim 1, 4, and 6, the applicant recites “in the finally executed computer program instructions to dynamically execute,” which is indefinite as it is unclear when and/or if the computer program was/is executed. Corrective action is required. 
Regarding claim 1 and 4, the applicant recites “possible computation units (AA, AB, BA, AAA, AAB, ABA, ABB, BAA, BAB, BBA, BBB)” which is indefinite as it is unclear what “AA, AB, BA, AAA, AAB, ABA, ABB, BAA, BAB, BBA, BBB” is supposed to signify or denote. Corrective action is required. 
Regarding claim 1 and 4, the applicant recites “possible computation units (aaa, aab, aba, abb, baa, bab, bba, bbb, ba, bb, aa, ab )” which is indefinite as it is unclear what “aaa, aab, aba, abb, baa, bab, bba, bbb, ba, bb, aa, ab” is supposed to signify or denote. Furthermore, it is unclear the connection between the computation units of aaa, aab, aba, abb, baa, bab, bba, bbb, ba, bb, aa, ab and  AA, AB, BA, AAA, AAB, ABA, ABB, BAA, BAB, BBA, BBB. Are they the same units? Different? It is unclear. Corrective action is required. 
Regarding claim 1 and 4,
Regarding claim 1, 3 and 4, 5, the applicant recites different variables in the claims k, ki , P1,… ect without defining their meaning or representative value in the claims. This makes it unclear as to what variables are being inputted into the algorithm for execution. Corrective action is required.
Regarding claim 1, 4 and 6, the applicant recites “successive execution” and “to be executed”  and/or “thereby dynamically updating the deriving value in successive execution” which renders it unclear as to which version of the code is being executed, an updated version or different version entirely? Corrective action is required.
Dependent claims 3 and 5 are rejected under the same rationale as claims 1 and 4 as they inherit the same deficiencies recited in claims 1 and 4. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/             Primary Examiner, Art Unit 2436